Exhibit 10(g)

SUPPLEMENT
TO THE
FPL GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS IT APPLIES TO
LEWIS HAY III



          Section 1.

    Adoption of Supplement; Relationship with Provisions of the Plan. Section
5.03 of the FPL Group, Inc. Supplemental Executive Retirement Plan as amended
and restated effective April 1, 1997, and as subsequently amended by Amendments
#1 and #2 (the "Plan") authorizes an Employer, with the approval of the
Committee, to adopt supplements that modify or add to the terms of the Plan.
Pursuant to this authority the Board of Directors of FPL Group, Inc., with the
approval of the Committee, adopts this supplement (the "Supplement"), which is
incorporated by this reference and forms a part of the Plan. In the event of any
ambiguity between the provisions of this Supplement and those of the Plan, the
provisions of the Plan shall supersede the provisions of this Supplement to the
extent of such ambiguity.  

          Section 2.

    Applicability and Effective Date of this Supplement. The provisions of this
Supplement shall only apply to Lewis Hay III (the "Participant"). This
Supplement shall be effective as of March 22, 2002 (the "Effective Date").  

          Section 3.

    Definitions. All of the capitalized terms used in this Supplement shall have
the meanings assigned to them in the Plan, unless otherwise explicitly defined
in this Supplement. The following terms when used in this Supplement shall have
the following meanings:  

                    (a)    "Accrual Fraction" shall mean a fraction (not
exceeding 1), the numerator of which is the Participant's years of service for
benefit accrual purposes as of any Date of Determination, as determined under
the terms of the Pension Plan, and the denominator of which is 15.

 

                    (b)    "Date of Determination" shall mean the date on which
the Participant's benefit is computed under the terms of this Supplement.

 

                    (c)    "Early Retirement Age" shall mean the later of (i)
the date the Participant attains age 55 or (ii) the date he completes at least
ten (10) years of service for benefit accrual purposes, as determined under the
terms of the Pension Plan.

 

                    (d)    "Early Retirement Date" shall mean the first day of
the month coincident with or immediately following the date the Participant's
employment with the Employer is terminated for any reason (other than as a
result of Disability or death), which termination must occur on or after
attaining Early Retirement Age.

 

                    (e)    "Final Average Pay" shall mean the average of the
Participant's Bonus Compensation for the three (3) consecutive calendar year
periods out of the four (4) consecutive calendar year periods ending with the
calendar year in which the Date of Determination occurs that results in the
highest average.

 

                    (f)    "Minimum Benefit" shall mean the annual pension
amount, payable to the Participant in the Normal Form of Benefit and commencing
as of the Date of Determination, equal to 50% of the Participant's Final Average
Pay. In determining this benefit, it is intended that the Minimum Benefit not be
prorated by applying the Accrual Fraction.

 

                    (g)    "Normal Form of Benefit" shall mean a joint and 50%
survivor annuity if the Participant is married at the time benefits under this
Supplement first commence, and a single life annuity if the Participant is
unmarried as of such time.

 

                    (h)    "Normal Retirement Age" shall mean the date the
Participant attains age 65.

 

                    (i)    "Normal Retirement Date" shall mean the first day of
the month coincident with or immediately following Normal Retirement Age.

 

                    (j)    "Other Pension Benefits" shall mean the sum of the
annual amounts payable to the Participant as of the Date of Determination under
the Pension Plan and the Plan, both expressed in the Normal Form of Benefit.

 

                    (k)    "Total Benefit" shall mean the annual pension amount,
payable to the Participant in the Normal Form of Benefit and commencing as of
the Date of Determination, equal to 65% of the Participant's Final Average Pay,
multiplied by the Accrual Fraction as of such Date of Determination. In no
event, however, shall the Total Benefit be less than the Minimum Benefit as of
such Date of Determination.

 

          Section 4.

    Benefits.  

                    (a)    Normal Retirement Benefit. If the Participant's
employment with the Employer is terminated for any reason (other than as a
result of his death) upon attaining Normal Retirement Age, he shall be entitled
to a normal retirement benefit. The normal retirement benefit shall be equal to
the difference, if any, between (i) the Participant's Total Benefit, and (ii)
the Participant's Other Pension Benefits.

 

                    (b)    Early Retirement Benefit. If the Participant's
employment with the Employer is terminated for any reason (other than as a
result of Disability or death) on or after attaining Early Retirement Age, but
prior to his Normal Retirement Age, he shall be entitled to an early retirement
benefit. The early retirement benefit shall be equal to the normal retirement
benefit set forth in Subsection (a), except that the Participant's Total Benefit
shall be actuarially reduced for early distribution in accordance with the
provisions of Subsection (h).

 

                    (c)    Late Retirement Benefit. If the Participant's
employment with the Employer is terminated for any reason after attaining Normal
Retirement Age, he shall be entitled to a late retirement benefit. The late
retirement benefit shall be equal to the greater of (i) the normal retirement
benefit set forth in Subsection (a), except that the Participant's Total Benefit
shall be adjusted to reflect an increase in the Participant's Final Average Pay
after his Normal Retirement Date, or (ii) the normal retirement benefit set
forth in Subsection (a), determined as of the Normal Retirement Date, except
that the Participant's Total Benefit shall be actuarially increased for late
distribution in accordance with provisions of Subsection (h).

 

                    (d)    Termination of Employment Before Early Retirement
Age. If the Participant's employment with the Employer is terminated for any
reason (other than as a result of Disability or death) prior to attaining Early
Retirement Age and he is vested in accordance with Section 5 hereof in the
benefits provided under this Supplement, the Participant shall be entitled to a
vested benefit. The vested benefit shall be equal to the normal retirement
benefit set forth in Subsection (a), except that the Participant's Total Benefit
shall be actuarially reduced for early distribution in accordance with the
provisions of Subsection (h). The vested benefit shall commence as of the first
day of the month following the date of termination of employment.

 

                    (e)    Pre-Retirement Disability Benefit. If, prior to
attaining Normal Retirement Age, the Participant's employment with the Employer
is terminated on account of Disability, he shall be entitled to a pre-retirement
disability benefit. The pre-retirement disability benefit shall be equal to the
normal retirement benefit set forth in Subsection (a), except that the
Participant's Total Benefit shall be actuarially reduced for early distribution
in accordance with the provisions of Subsection (h). The pre-retirement
disability benefit shall commence as of the first day of the month following the
date of termination of employment.

 

                    (f)    Death Benefit. If the Participant dies prior to
commencement of a normal retirement benefit, early retirement benefit, late
retirement benefit, deferred benefit or pre-retirement disability benefit, the
Participant's Beneficiary will be entitled to a death benefit. The death benefit
shall be equal to the normal retirement benefit set forth in Subsection (a),
except that the Participant's Total Benefit shall be actuarially reduced for
early distribution in accordance with the provisions of Subsection (h). If the
Participant dies upon attaining his Normal Retirement Age, the death benefit
shall be equal to the normal retirement benefit set forth in Subsection (a). If
the Participant dies after attaining his Normal Retirement Age, the death
benefit shall be equal to the late retirement benefit set forth in Subsection
(c). Such benefit shall commence as of the first day of the month following the
date of the Participant's death.

 

                    (g)    No Duplication of Benefits. Notwithstanding the
foregoing provisions of this Section 4, as between the Plan and this Supplement,
there shall be no duplication of benefits.

 

                    (h)    Actuarial Adjustments. To determine an actuarial
equivalent benefit under this Supplement (other than the determination of Other
Pension Benefits as described in Section 3(j)), the following interest and
mortality assumptions shall be used:

 

                              (1)    Adjustments Where Benefit Begins Before
Normal Retirement Age.

 

                                         (A)    If distribution of the
Participant's benefit under this Supplement begins before the Participant's
Normal Retirement Age but on or after the Participant's attainment of age 55,
then the benefit under this Supplement shall be actuarially reduced in
accordance with Section 3.04(a) of the Plan.

 

                                        (B)    If distribution of a
Participant's benefit under this Supplement begins before the date the
Participant attains age 55, then the benefit under this Supplement shall be
reduced by (i) first reducing the benefit to the amount of benefit payable at
age 55 in accordance with Section 4(h)(1)(A) above, and (ii) then further
reducing that benefit amount by 3% per year for each year by which the
Participant's benefit commencement date precedes age 55. Such reductions shall
be interpolated to reflect the Participant's age to the nearest month.

 

                                        (C)    Any decrease in the benefit
determined in accordance with this Subsection (h)(1) shall not reflect any
mortality decrement to the extent the provisions of this Supplement do not
forfeit benefits upon the death of the Participant. If any benefits are
forfeited upon death, the full mortality decrement shall be taken into account.

 

                              (2)    Adjustments Where Benefit Begins After
Normal Retirement Age. If distribution of the Participant's benefit under this
Supplement begins after the Participant's Normal Retirement Age, then the late
retirement benefit described in Section 4(c)(ii) of this Supplement shall be
actuarially increased in accordance with Section 3.04(a) of the Plan. To the
extent that benefits will not be forfeited upon the death of the Participant,
mortality between a Participant's Normal Retirement Age and the age at which
benefits commence shall be ignored.

 

          Section 5.

    Vesting of Benefits. The benefits to be provided under this Supplement shall
vest in accordance with Section 3.02 of the Plan.  

          Section 6.    Right to Amend or Terminate this Supplement

. The powers reserved to Corporate Officers and the Committee with respect to
amendment and termination of the Plan (i.e., Article V of the Plan) shall apply
with equal force to this Supplement.  



IN WITNESS WHEREOF, the Board of Directors of FPL Group, Inc. and the Committee
have caused this instrument to be executed this 22 day of March, 2002, by their
duly authorized officers, effective as of the Effective Date.

 

 



FPL GROUP, INC.

     



By:    LAWRENCE J. KELLEHER









         Lawrence J. Kelleher



         Vice President, Human Resources